 

EXHIBIT 10.75

 

REDEEMABLE WARRANT

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW.  NEITHER THIS WARRANT NOR ANY
WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, OR TRANSFERRED EXCEPT IN COMPLIANCE
WITH THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

 

INSIGNIA SOLUTIONS PLC

REDEEMABLE WARRANT

 

Original Issue Date: October 17, 2002

 

This Redeemable Warrant (“Warrant”) is issued in connection with and pursuant to
that certain Securities Subscription Agreement (the “Subscription Agreement”)
dated as of October 17, 2002, by and between INSIGNIA SOLUTIONS PLC, a company
incorporated under the laws of England and Wales (the “Company”) and FUSION
CAPITAL FUND II, LLC (the “Buyer”).

 

FOR VALUE RECEIVED, the Buyer, the registered holder hereof, or its permitted
assigns (the “Holder”), is entitled to purchase from the Company, during the
period specified in this Warrant, 1,000,000 (subject to adjustment as
hereinafter provided) fully paid and non-assessable American depository shares
(each an “ADS” and collectively, the “ADSs”) of the Company at the purchase
price per ADS provided in Section 1.2 of this Warrant (the “Warrant Exercise
Price”), all subject to the terms and conditions set forth in this Warrant. 
Each ADS represents one ordinary share, 20 pence per share nominal value, of the
Company (the “Ordinary Shares”).  The ADSs to be purchased as described above
are referred to herein as the “Warrant Shares.”  All terms not otherwise defined
herein shall have the meaning ascribed to them in the Subscription Agreement.

 

 

Section 1.              Period for Exercise and Exercise Price; Redemption.

 

1.1          Period for Exercise.  The right to purchase shares of Warrant
Shares represented by this Warrant shall be immediately exercisable, and shall
expire at 5:00 p.m., Chicago local time, September 30, 2007  (the “Expiration
Date”).  From and after the Expiration Date this Warrant shall be null and void
and of no further force or effect whatsoever.

 

1.2          Warrant Exercise Price.  The Warrant Exercise Price per share of
Warrant Shares shall be the U.S. Dollar equivalent of 20.5 pence per ADS
(subject to adjustment as hereinafter provided), calculated by reference to the
average currency conversion rate quoted by the Bank of America in London as the
price for Pounds Sterling purchased with U.S. Dollars prevailing at the date the
Warrant is exercised. Notwithstanding any provision hereof to the contrary (and
in particular any provision relating to adjustment to the Warrant Exercise
Price), the Company shall not be required or permitted to issue any Ordinary
Shares under this Warrant

 

 

1

--------------------------------------------------------------------------------


 

(or have its transfer agent or Depositary issue any ADSs), if such issuance
would breach the Company’s obligations under the United Kingdom Companies Act
1985.

 

1.3          Redemption.  At any time on or before June 30, 2003, the Company
shall have the unconditional right to redeem this Warrant (in whole but not in
part) from the Holder for an aggregate Redemption Price of U.S.$200,000 (the
“Redemption Price”).  The Company’s redemption rights hereunder shall be
exercisable even if the Holder has surrendered this Warrant for exercise in
whole or in part, so long as the Company gives written notice to the Holder of
the Company’s exercise of its redemption rights hereunder within 2 Trading Days
after the Holder has surrendered this Warrant for exercise in whole or in part. 
If the Holder has surrendered this Warrant for exercise in whole or in part and
the Company has not given written notice to the Holder of the Company’s exercise
of its redemption rights hereunder within 2 Trading Days after the Holder has
surrendered this Warrant for exercise in whole or in part, then the Company
shall have no redemption rights hereunder.  The Company’s redemption rights
hereunder shall be exercisable by delivering written notice thereof to the
Holder.  The Redemption Price shall be payable in cash within 10 Trading Days
after the written notice to the Holder regarding redemption of this Warrant.  In
such case, if for any reason or for no reason the Redemption Price is not paid
to the Holder within such 10 Trading Days, then the redemption shall be null and
void and the Company shall have no future redemption rights hereunder.  
Immediately upon receipt of the Redemption Price, the Holder shall surrender
this Warrant to the Company.  Upon receipt hereof, the Company shall then
immediately cancel this Warrant.

 

 

Section 2.              Exercise of Warrant.

 

2.1          Manner of Exercise.   The Holder may exercise this Warrant, in
whole or in part, immediately, but not after the Expiration Date, during normal
business hours on any Trading Day by surrendering this Warrant to the Company at
the principal office of the Company, accompanied by a Warrant Exercise Form in
substantially the form annexed hereto duly executed by the Buyer and by payment
of the Warrant Exercise Price for the number of Warrant Shares for which this
Warrant is then exercisable, either (i) in immediately available funds, (ii) by
delivery of an instrument evidencing indebtedness owing by the Company to the
Holder in the appropriate amount, (iii) by authorizing the Company to retain
ADSs which would otherwise be issuable upon exercise of this Warrant (subject to
and in accordance with Section 2.4 hereof) or (iv) in a combination of (i), (ii)
or (iii) above, provided, however, that in no event shall the Holder be entitled
to exercise this Warrant for a number of Warrant Shares in excess of that number
of Warrant Shares which, upon giving effect to such exercise, would cause the
aggregate number of ADSs or Ordinary Shares beneficially owned by the Holder to
exceed 9.9% of the outstanding ADSs or Ordinary Shares following such exercise. 
For purposes of the foregoing proviso, the aggregate number of ADSs or Ordinary
Shares beneficially owned by the Holder shall include the number of ADSs or
Ordinary Shares issuable upon exercise of this Warrant with respect to which
determination of such proviso is being made, but shall exclude ADSs or Ordinary
Shares which would be issuable upon (i) exercise of the remaining, unexercised
Warrants beneficially owned by the Holder and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by the Holder subject to a limitation on conversion or
exercise analogous to the limitation contained herein.  Except as set forth in
the preceding sentence, for purposes of this paragraph, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended.  The Holder may waive the foregoing limitation by
written

 

 

2

--------------------------------------------------------------------------------


 

notice to the Company upon not less than 61 days prior written notice (with such
waiver taking effect only upon the expiration of such 61 day notice period).

 

2.2          When Exercise Effective.  Each exercise of this Warrant shall be
deemed to have been effected on the day on which all requirements of Section 2.1
shall have been met with respect to such exercise.  At such time the person in
whose name any certificate for shares of Warrant Shares shall be issuable upon
such exercise shall be deemed for all corporate purposes to have become the
Holder of record of such shares, regardless of the actual delivery of
certificates evidencing such shares.

 

2.3          Delivery of Certificates.  As soon as practicable after each
exercise of this Warrant, and in any event no later than 3 Trading Days after
such exercise, the Company will issue Warrant Shares for the number of Warrant
Shares to which the Holder is entitled upon such Holder’s submission of the
applicable Warrant Exercise Form.

 

2.4          Cashless Exercise.  The Holder may, by providing notice thereof to
the Company along with the Warrant Exercise Form, elect to exercise the Warrant
for a number of Warrant Shares determined in accordance with the following
formula:

 

X =

Y(A–B)

 

A

 

Where:

 

X = The number of Warrant Shares to be issued to the Holder.

Y = The number of Warrant Shares purchasable under this Warrant (at the date of
such exercise).

A = The fair market value of one ADS (or other security for which the Warrant is
then exercisable at the date of such exercise).

B = Exercise Price (as adjusted to the date of such exercise).

 

For purposes of this Section 2.4, the “fair market value” per share shall be the
Closing Sale Price of the ADSs for the Trading Day immediately prior to the
notice of exercise of the Warrant.  Notwithstanding any provisions herein to the
contrary, the “cashless exercise” of the Warrants contemplated hereunder shall
not be permitted to the extent that the Company is prohibited under the
corporate laws and regulations of England and Wales from effectuating such
“cashless exercise” of the Warrants.

 

 

Section 3.              Adjustment of Purchase Price and Number of Shares.  The
Warrant Exercise Price and the kind of securities issuable upon exercise of the
Warrant shall be adjusted from time to time as follows (subject to Section 1.2):

 

3.1          Subdivision or Consolidation of Shares (Share Splits).  If the
Company at any time effects a subdivision or consolidation of the outstanding
ADSs or Ordinary Shares (through a split or otherwise), the number of Warrant
Shares shall be increased, in the case of a subdivision, or the number of shares
of Warrant Shares shall be decreased, in the case of a consolidation, in the
same proportions as the ADSs or Ordinary Shares are subdivided or

 

 

3

--------------------------------------------------------------------------------


 

consolidated, in each case effective automatically upon, and simultaneously
with, the effectiveness of the subdivision or consolidation which gives rise to
the adjustment.

 

3.2          Dividends.  If the Company at any time pays a dividend, or makes
any other distribution, to holders of ADSs or Ordinary Shares payable in ADSs or
Ordinary Shares, or fixes a record date for the determination of holders of ADSs
or Ordinary Shares entitled to receive a dividend or other distribution payable
in Ordinary Shares or ADSs, then the number of shares of Warrant Shares in
effect immediately prior to such action shall be proportionately increased so
that the Holder hereof may receive upon exercise of the Warrant the aggregate
number of ADSs which he or it would have owned immediately following such action
if the Warrant had been exercised immediately prior to such action.  The
adjustment shall become effective immediately as of the date the Company shall
take a record of the holders of ADSs or Ordinary Shares for the purpose of
receiving such dividend or distribution (or if no such record is taken, as of
the effectiveness of such dividend or distribution).

 

3.3          Reclassification, Consolidation or Merger.  If at any time, as a
result of:

 

(a)           a capital reorganization or reclassification (other than a
subdivision, consolidation or dividend provided for elsewhere in this Section
3), or

 

(b)           a merger or consolidation of the Company with another corporation
(whether or not the Company is the surviving corporation),

 

the ADSs issuable upon exercise of the Warrants shall be changed into or
exchanged for the same or a different number of shares of any class or classes
of shares of the Company or any other corporation, or other securities
convertible into such shares, then, as a part of such reorganization,
reclassification, merger or consolidation, appropriate adjustments shall be made
in the terms of the Warrants (or of any securities into which the Warrants are
exercised or for which the Warrants are exchanged), so that:

 

(y)           the Holders of Warrants or of such substitute securities shall
thereafter be entitled to receive, upon exercise of the Warrants or of such
substitute securities, the kind and amount of shares, other securities, money
and property which such Holders would have received at the time of such capital
reorganization, reclassification, merger, or consolidation, if such Holders had
exercised their Warrants immediately prior to such capital reorganization,
reclassification, merger, or consolidation, and

 

(z)            the Warrants or such substitute securities shall thereafter be
adjusted on terms as nearly equivalent as may be practicable to the adjustments
theretofore provided in this Section 3.3.

 

No consolidation or merger in which the Company is not the surviving corporation
shall be consummated unless the surviving corporation shall agree, in writing,
to the provisions of this Section 3.3. The provisions of this Section 3.3 shall
similarly apply to successive capital reorganizations, reclassifications,
mergers and consolidations.

 

3.4          Other Action Affecting ADSs or Ordinary Shares.  If at any time the
Company takes any action affecting ADSs or Ordinary Shares, other than an action
described in any of Sections 3.1 - 3.3 which could reasonably be expected to
have an adverse effect upon the

 

 

4

--------------------------------------------------------------------------------


 

exercise rights of the Warrants, the Warrant Exercise Price or the kind of
securities issuable upon exercise of the Warrants, or both, shall be adjusted in
such manner to be equitable in the circumstances.

 

3.5          Notice of Adjustment Events.  Whenever the Company contemplates the
occurrence of an event which would give rise to adjustments under this Section
3, the Company shall mail to each Warrant Holder, at least 5 days prior to the
record date with respect to such event or, if no record date shall be
established, at least 5 days prior to such event, a notice specifying (i) the
nature of the contemplated event, and (ii) the date on which any such record is
to be taken for the purpose of such event, and (iii) the date on which such
event is expected to become effective, and (iv) the time, if any is to be fixed,
when the holders of record shall be entitled to exchange their ADSs or Ordinary
Shares (or other securities) for securities or other property deliverable in
connection with such event.

 

3.6          Notice of Adjustments.  Whenever the kind or number of securities
issuable upon exercise of the Warrants, or both, shall be adjusted pursuant to
Section 3, the Company shall deliver a certificate signed by its Chief Executive
Officer and by its Chief Financial Officer, setting forth, in reasonable detail,
the event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis of
any determination hereunder), and the Warrant Exercise Price and the kind of
securities issuable upon exercise of the Warrants after giving effect to such
adjustment, and shall cause copies of such certificate to be mailed (by first
class mail postage prepaid) to each Warrant Holder promptly after each
adjustment.

 

Section 4.              Reservation.  The Company covenants and agrees that it
will at all times have authorized, reserve and keep available, solely for
issuance and delivery upon the exercise of this Warrant, the number of Ordinary
Shares represented by ADSs from time to time issuable upon the exercise of this
Warrant.  The Company further covenants and agrees that this Warrant is, and any
Warrants issued in substitution for or replacement of this Warrant and all
Warrant Shares, will upon issuance be duly authorized and validly issued and, in
the case of Ordinary Shares represented by ADSs issuable hereunder, upon
issuance will be fully paid and non-assessable and free from all preemptive
rights of any shareholder, and from all taxes, liens and charges with respect to
the issue thereof.

 

Section 5.              Ownership, Transfer and Substitution of Warrants.

 

5.1          Ownership of Warrants.  The Company may treat the person in whose
name any Warrant is registered on the register kept at the principal office of
the Company as the owner and Holder thereof for all purposes, notwithstanding
any notice to the contrary, but in all events recognizing any transfers made in
accordance with the terms of this Warrant.

 

5.2          Transfer and Exchange of Warrants.  Upon the surrender of any
Warrant, properly endorsed, for registration of transfer or for exchange at the
principal office of the Company, the Company at its expense will execute and
deliver to the Holder thereof, upon the order of such Holder, a new Warrant or
Warrants of like tenor, in the name of such Holder or as such Holder may direct,
for such number of ADSs with respect to each such Warrant, the aggregate number
of ADSs in any event not to exceed the number of ADSs for which the Warrant so
surrendered had not been exercised.

 

 

5

--------------------------------------------------------------------------------


 

5.3          REGISTRATION RIGHTS.  THE HOLDER OF THIS WARRANT IS ENTITLED TO
CERTAIN REGISTRATION RIGHTS WITH RESPECT TO THE WARRANT SHARES ISSUABLE UPON
EXERCISE THEREOF.  SAID REGISTRATION RIGHTS ARE SET FORTH IN A REGISTRATION
RIGHTS AGREEMENT BY AND BETWEEN THE BUYER AND THE COMPANY.

 

5.4          Exemption from Registration.  If an opinion of counsel provides
that registration is not required for the proposed exercise or transfer of this
Warrant or the proposed transfer of the Warrant Shares and that the proposed
exercise or transfer in the absence of registration would require the Company to
take any action including executing and filing forms or other documents with the
Securities and Exchange Commission (the “SEC”) or any state securities agency,
or delivering to the Holder any form or document in order to establish the right
of the Holder to effectuate the proposed exercise or transfer, the Company
agrees promptly, at its expense, to take any such action.  At any time after the
registration statement contemplated in Section 4(a) of the Subscription
Agreement is declared effective by the SEC, any Warrant Shares issued to the
Holder in connection with any exercise of this Warrant shall be issued in
certificated form and shall bear no restrictive legend.  At any time before the
registration statement contemplated in Section 4(a) of the Subscription
Agreement is declared effective by the SEC, any Warrant Shares issued to the
Holder in connection with any exercise of this Warrant shall be issued in
certificated form and shall bear the following  restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.

 

On the Commencement Date (as defined in the Subscription Agreement), the Company
shall cause any restrictive legend on any outstanding Warrant Shares to be
removed.

 

 

Section 6.              No Rights or Liabilities as Shareholder.  Nothing
contained in this Warrant shall be construed as conferring upon the Holder
hereof any rights as a shareholder of the Company or as imposing any liabilities
on such holder to purchase any securities or as a shareholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.

 

 

Section 7.              Rule 144 Sales.  At the request of any Holder who
proposes to sell securities in compliance with Rule 144 of the SEC, the Company
will (i) forthwith furnish to such Holder a written statement of compliance with
the filing requirements of the SEC as set

 

 

6

--------------------------------------------------------------------------------


 

forth in Rule 144, as such rules may be amended from time to time and (ii) make
available to the public and such Holder such information as will enable the
Holder to make sales pursuant to Rule 144.

 

 

Section 8.              Miscellaneous.

 

8.1          Amendment and Waiver.  This Warrant may be amended with, and only
with, the written consent of the Company and the Holder.  Any waiver of any
term, covenant, agreement or condition contained in this Warrant shall not be
deemed a waiver of any other term, covenant, agreement or condition, and any
waiver of any default in any such term, covenant, agreement or condition shall
not be deemed a waiver of any later default thereof or of any default of any
other term, covenant, agreement or condition.

 

8.2          Representations and Warranties to Survive Closing.  All
representations, warranties and covenants contained herein shall survive the
execution and delivery of this Warrant and the issuance of any Warrant Shares
upon the exercise hereof.

 

8.3          Severability.  In the event that any court or any governmental
authority or agency declares all or any part of any Section of this Warrant to
be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any other Section of this Warrant, and in the event that only a
portion of any Section is so declared to be unlawful or invalid, such
unlawfulness or invalidity shall not serve to invalidate the balance of such
Section.

 

8.4          Binding Effect; No Third Party Beneficiaries.  All provisions of
this Warrant shall be binding upon and inure to the benefit of the parties and
their respective heirs, legatees, executors, administrators, legal
representatives, successors, and permitted transferees and assigns.  No person
other than the holder of this Warrant and the Company shall have any legal or
equitable right, remedy or claim under or in respect of, this Warrant.

 

8.5          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

Insignia Solutions plc

41300 Christy Street

Fremont, CA 94538

Telephone:            510-360-3700

Facsimile:                                            510-360-3701

Attention:              Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------


 

With a copy to:

Venture Law Group

2800 Sand Hill Road

Menlo Park, CA  94025

Telephone:            650-854-4488

Facsimile:                                            650-233-8386

Attention:              Mark A. Medearis

 

If to the Holder:

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

Telephone:            312-644-6644

Facsimile:                                            312-644-6244

Attention:              Steven G. Martin

 

If to the Transfer Agent:

Bank of New York

ADR Department

620 Avenue of the Americas, 6th Floor

New York, NY 10011

Telephone:            212-815-4305

Facsimile:                                            212-571-3050

Attention:              Tom Abbott

 

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

8.6          Taxes, Costs and Expenses. The Company covenants and agrees that it
will pay when due and payable any and all United Kingdom, English, Welsh,
federal, state and local taxes (other than income taxes) and any other costs and
expenses (including any and all transfer, stamp or similar taxes) which may be
payable in respect of the preparation, issuance, delivery, exercise, or
surrender of this Warrant pursuant to the terms of this Warrant or the issuance
of any shares of Warrant Shares as a result thereof. If any suit or action is
instituted or attorneys employed to enforce this Warrant or any part thereof,
the Company promises and agrees to pay all costs and expenses associated
therewith, including reasonable attorneys’ fees and court costs.

 

8.7          Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
England and Wales shall govern all issues concerning the relative rights of the
Company and its shareholders and the powers and capacity of the Company. All
other questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by the internal laws of

 

 

8

--------------------------------------------------------------------------------


 

the State of Illinois, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Chicago, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

8.8          Loss of Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) of indemnification
from the Holder, and upon surrender and cancellation of this Warrant, if
mutilated, the Company shall execute and deliver a new Warrant of like tenor and
date.

 

8.9          Entire Agreement. This Warrant, the Subscription Agreement and the
Registration Rights Agreement of even date herewith represent the entire
agreement and understanding between the parties concerning the subject matter
hereof and supercede all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.

 

8.10        Headings. The headings used herein are used for convenience only and
are not to be considered in construing or interpreting this Warrant.



 

 

 

INSIGNIA SOLUTIONS PLC

 

By:

/s/ Richard M. Noling

Name: Richard M. Noling

Title: Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------


 

REDEEMABLE WARRANT EXERCISE FORM

 

 

 

Date:

 

 

INSIGNIA SOLUTIONS PLC

 

 

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, being the registered holder of your Redeemable Warrant for the
purchase of 1,000,000 Warrant Shares issued October 17, 2002 accompanying this
letter, hereby irrevocably exercises such Redeemable Warrant for
                             Warrant Shares (as defined in said Redeemable
Warrant), and herewith makes payment therefor [via “cash-less exercise”] in
accordance with the Redeemable Warrant, and requests that such Warrant Shares be
issued in the name of, and delivered to FUSION CAPITAL FUND II, LLC, at the
address shown below the signature line hereof.

 

If said number of Warrant Shares shall not be all the Warrant Shares issuable
upon exercise of the attached Redeemable Warrant, a new Redeemable Warrant is to
be issued in the name of the undersigned for the balance remaining of such
Warrant Shares.







FUSION CAPITAL FUND II, LLC

 

BY: FUSION CAPITAL PARTNERS, LLC

 

By:

 

Name:

Title:

 

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

 

 

10

--------------------------------------------------------------------------------